DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 10-12, 15-16, and 28-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benham B (US PGPub No. 2007/0148309 – previously cited) in view of Ram et al. (previously cited), Abd El-Galeel (previously cited), Kohli et al. (previously cited), Haito et al. (previously cited), and Kurien et al. (previously cited) as evidenced by Liu et al. (previously cited) and Holman et al. (previously cited).
Benham B teach the preparation of a solubilisate of poorly water soluble actives to facilitate their later inclusion in water that is then added to products such as pharmaceuticals and foodstuffs (see paragraph 7). The solubilisate is a solution of the active agent in polysorbate 80 or polysorbate 20 that is generated by heating to 80 to 100⁰C and stirring until clear (see paragraph 9). Here, the solubilisate is composed of only the active ingredient dissolved in polysorbate 80 (see examples 1 and 3). An example is provided where the active is present at 7 wt% in the polysorbate 80 and 
Ram et al. teach a commercially available curcumin composition composed of 8% curcumin and 92% polysorbate 80 that is later incorporated into a pharmaceutical preparation via a water soluble solution (see paragraph 61 and example 6). 
Abd El-Galeel teaches a solution that consists of curcumin in polysorbate 20 where the curcumin is present at 6 wt% (see sections 4.2.2-4.2.2.1 and table 5.1). 
Kohli et al. teach a self-emulsifying curcuminoid. Curcumin, a curcuminoid, is taught to have a variety of therapeutic effects and is present at 4 to 8 wt% (see paragraphs 4 and 25-26). In addition, Kohli et al. teach the composition as optically clear and stable (see paragraph 37). Further, the composition may be included in a gelatin capsule for oral delivery (see paragraph 37). The self-emulsifying preparation is taught to be useful because it forms a stable emulsion upon introduction into water and permits improved absorption of lipophilic drugs as compared to the neat drug in water (see paragraphs 5 and 9).
Haito et al. teach curcumin solutions in polysorbate for later inclusion in a water based preparation where foods, drinks, and medicines are envisioned (see paragraphs 1 and 13-14; instant claim 11). They go on to teach dissolving curcumin in polysorbate as the sole solubilizing agent (see paragraph 14). Polysorbate 80 is most preferred as the sole solubilizing agent (see paragraph 18). Haito et al. then teach that the ratio of curcumin to polysorbate can vary so long as an optically clear solution is obtained, where the curcumin is present at 1 to 100 parts per 10 parts of polysorbate (see 
Kurien et al. teach of the art recognized therapeutic benefit of curcumin as well as its often low bioavailability due to water insolubility (see page 567 second column and page 568 first column first full paragraph). They additionally teach the desire to improve the water solubility of curcumin (page 568 first column second full paragraph). Heat was able to increase its solubility up to a 12 fold increase (see page 570 first column last partial paragraph). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a two component composition that consists of curcumin and polysorbate 80 such that the two make a solution, which by its very nature is transparent (see Holman et al. table 2).  Discrete examples of curcumin solubilized in polysorbate detailed by Ram et al. and Abd El-Galeel were known at 6 wt% and 8 wt%, where the former is in polysorbate 20 and the latter is in polysorbate 80. Further, Benham B teaches a polysorbate 80 solution of a poorly water soluble drug active that is present at 7 wt% in polysorbate 80. The teaching of Kohli et al. suggest curcumin in a water dispersible solution at 4 to 8 wt% for therapeutic use. Haito et al. further detail, more generally, different proportions of curcumin in polysorbate 80 as two component systems to aid in subsequent solubilization. These teachings taken together provide a range of desirable proportions of curcumin in a solubilizing medium where polysorbate 80 is repeatedly used or highlighted as desirable in this role. Thus a solution of 7 wt% or between 4 and 8 wt% or between 6 and 8 wt% curcumin in polysorbate 80 would have been obvious (see instant claim 1). The solution would have been clear given that In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here the instant claims detail various properties of the composition when diluted in water at 1:1000 and tested under various conditions. The compositions that are rendered obvious contain the claimed components at the claimed proportions and are made via a heating technique similar to the instant product. Thus absent evidence to the contrary, the composition that is rendered obvious would also have the claimed properties upon dilution (see instant claims 1, 5-6, and 15-16).
	In addition, it would have been obvious to include the composition in a hard or soft gelatin capsule or in a water based medical or drink preparation. These choices would have been obvious because a solubilized preparation of curcumin envisioned for later incorporation in an aqueous environment (e.g. oral administration or aqueous 
Claim 28 recites a product-by-process. “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. It is not clear that any additional structure is implied by the recited process steps, beyond the clear liquid preparation configuration already required. There is no evidence that the heating regimen recited yields a structure that is distinct from that obtained when employing a different heating regimen. Benham B  in view of Ram et al., Abd El-Galeel, Kohli et al., Haito et al., and Kurien et al. as evidenced by Liu et al. and Holman et al. also render obvious a heating regimen for producing the curcumin solution that provides a range of temperatures that embrace those instantly recited. Therefore the process limitations do not add any limitations that 
  

Declaration
The declaration under 37 CFR 1.132 filed January 27, 2021 is noted. In light of the amendment to the claims that deleted the language that was the basis of the previous rejections of record, the issue has been resolved. The declaration provides copies of previously filed declarations and a new statement discussing the performance of the compositions that were tested in one of the repeated declarations. The commentary by Muller and Smirnova seeks to explain why micelles are able to form from a dilution at 10 mg/ml of the composition in example 1 in the specification in water but unable to form from a dilution at 10 mg/ml of polysorbate 80 in water. This discussion is noted and reiterates the same point that was already made by the examiner in the previous response to arguments.


Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered. In light of the amendment to the claims, the previous grounds of rejection are withdrawn and 
The applicant argues that no reason has been provided by the examiner that suggests micelles are not present in the undiluted composition of the invention consisting of curcumin and polysorbate 80. The examiner provided such a reasoning the rejections of the office action dated September 16, 2017. Here is was noted that a micelle is defined as an oriented aggregate of surface active molecules that form in solution when the solubility limit for single molecules has been reached. Claim 1 does not provide a solution of surface active molecules because it only contains surface active molecules in the form of polysorbate 80 and a solute. The polysorbate is not in solution in the composition, it is the solvent for the curcumin. Thus, as previously stated, the composition of claim 1 is missing a necessary component in order to facilitate the micelle formation amongst its components.  The applicant has tried to describe these structures with other names such as particles or colloids, but none of these have basis in the originally filed disclosure. The current amendment makes this issue irrelevant relative to the current claim scope.
The applicant asserts unexpected results via the Behnam declaration that was provided a second time in the most recent response. As noted previously, the depression of the critical micellar concentration of a surfactant due to the presence of a solute is not an unexpected outcome. Previously cited Walker et al. note this same phenomenon several years before the applicant’s filing as a recognized occurrence. There is no evidence that in the specific case of polysorbate 80, such a depression would not also be expected due to the presence of curcumin. The applicant argues that 
The applicant also provides that argument that

    PNG
    media_image1.png
    275
    632
    media_image1.png
    Greyscale

This discussion is perplexing given the applicant’s position that there are micelles in the liquid formulation consisting of curcumin and polysorbate 80. It seems to say that if polysorbate 80 mixed with curcumin formed micelles amongst the two of them, that dilution in water would require a higher concentration than usual to form micelles since some polysorbate is already occupied in micelles. Thus the CMC would be higher for the micelle containing preparation when diluted than for just diluted polysorbate 80. The showing saw a lower CMC in a dilution of example 1 of the specification as compared to a dilution of polysorbate 80. So that would seem to suggest that there were no micelles in example 1 of the specification prior to dilution, based upon this argument by the applicant. 


Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615